DETAILED ACTION

Response to Amendment

This Office Action is responsive to applicant’s Remarks filed on February 18, 2022.  

Claims 2-3, 7-8, 12-13, and 17-18 were cancelled. Claims 1, 4-6, 9-11, 14-16, and 19-20 are currently pending, of which claims 1, 4, 6, 9, 11, 14, 16, 19 were amended and claims 4-5, 9-10, 14-15, and 19-20 were objected. 

In light of amendments, the objection to the specifications was withdrawn.

Claims 2, 7, 12, and 17 were cancelled, as such, the rejections of claims 2, 7, 12, and 17 are rendered moot.

Ackowledgement was made of the approved terminal disclaimer.
 
Applicant’s arguments, with respect to the rejection(s) of amended claims 1, 6,  11, and 16 have been considered but are moot in view of the new ground of rejection.		
        		
			Claim Rejections - 35 USC §103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 11, and 16 are rejected under 35 U.S.C 103 as being unpatentable over NEC in published 3GPP article “RACH Procedure towards SUL carrier” R1-1717154 (filed on record), hereinafter referred to as NEC, in view of Kim et al. in U.S. Publication No. 2011/0045837 A1, hereinafter referred to as Kim.

   	Regarding claim 1, NEC discloses a method for wireless communications performed by a base station (BS) (a method of receiving random access preamble  by gNB, e.g., base station, pg. 2, section 2.1), comprising:
	receiving a random access (RA) preamble on a first component carrier (CC) of a plurality of CCs including at least one uplink (UL) CC and at least one supplemental uplink (SUL) CC (receiving random access preamble transmission from UE on SUL, e.g., first CC, of plurality of CCs including SUL and paired UL carrier, section 2.1);
	transmitting a response to the RA preamble (indicating random access response {RAR}, section 2.1).
Also, NEC discloses BS initiates a physical downlink control channel {PDCCH} order including UL carrier indicator filed indicating either SUL or other carrier (section 2.1(a)).
However, NEC does not disclose the response indicates the first CC and comprises a physical downlink control channel (PDCCH) scrambled by a random access radio network temporary identifier (RA-RNTI) that indicates the first CC; and calculating the RA-RNTI based on a time resource identifier for the RA preamble and a frequency resource identifier for the RA preamble for the first CC; which are known in the art and commonly applied in data wireless 
communications field for random access procedure, as suggested in Kim‘s  disclosure as below. 
Kim, from the similar field of endeavor, teaches the response indicates the first CC (RAR message includes an index indicating uplink channel through which RA preamble {RAP} was transmitted, [para.63]) and comprises a physical downlink control channel (PDCCH) scrambled by a random access radio network temporary identifier (RA-RNTI) that indicates the first channel (and PDCCH scrambled by RA-RNTI, which is determined based on time-frequency resource allocation of random access channel {RACH} used for transmitting RAP, e.g., UL channel 1 or SUL [para.50 and para.13, lines 8-12], wherein PDCCH is monitored for RAR [para.14]); and 
calculating the RA-RNTI based on a time resource identifier for the RA preamble and a frequency resource identifier for the RA preamble for the first CC (determining an RA-RNTI with Equation (2) using variables associated with resource element on which RAP is transmitted to an ENB, e.g., base station [para.50] wherein variables include time index of resource element allocation and  frequency index of resource element allocation [para.45]).
 Therefore, it would be obvious to one of ordinary skill in the art at the time before the claimed invention was filed to transmit a PDCCH as a RA response, wherein PDCCH is scrambled with RA-RNTI, which is calculated based on time-frequency resource identifiers  – in response to receiving RA preambles; thus efficiently support RA procedure that uses a supplemental UL in addition to a paired UL, and allow user equipments to distinguish between RAR responsive to a plurality of RAPs transmitted through a plurality of  paired or supplemental UL channels or CCs. 

	 Regarding claim 6, claim 6 is rejected for substantially same reason as applied to claim 1, except that claim 6 is from the perspective of the user equipment. 

	Regarding claim 11, claim 11 is rejected for substantially same reason as applied to claim 1, except that claim 11 is in a device claim format.

	Regarding claim 16, claim 16 is rejected for substantially same reason as applied to claim 6, except that claim 16 is in a device claim format.
   	Allowable Subject Matter 


				Allowable Subject Matter

Claims 4-5, 9-10, 14-15, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	

Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm. 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
     


	/C.Q.T./
	/ALPUS HSU/      Primary Examiner, Art Unit 2465